Citation Nr: 1748669	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a bilateral hip disability.  

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for right lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to December1994. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona.  

In November 2016, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  At the hearing, the VLJ clarified the issues to include those noted on the title page and service connection for right upper extremity neuropathy.  However, as was further clarified later in the hearing, and consistent with the record, the Veteran is in receipt of service connection for right and left upper extremity radiculopathies associated with degenerative disc disease of the cervical spine.  As such, no issue remains on appeal with respect to upper extremity neuropathy.  Also at the hearing, the VLJ granted the Veteran an additional 60 days to present evidence in support of his claims for service connection.  No additional evidence was received relevant to these claims, and the Veteran has not requested any additional time to submit evidence.  



FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service-connected cervical spine disability has been manifested by painful, limited motion; forward flexion of the cervical spine has not been limited to 15 degrees or less; and the cervical spine disability has not resulted in ankylosis, any incapacitating episodes necessitating bed rest prescribed by a physician or any associated objective neurologic abnormalities not already service-connected.  

2.  Bilateral shoulder, hip or knee disability was not identified during service or within one year of separation.

3.  Pathology to account for his complaints as to the bilateral shoulder, hip or knees, other than that already represented by the service-connected cervical spine disorder or bilateral upper extremity radiculopathy, has not been identified.  

4.  Bilateral shoulder, hip and knee complaints are unrelated (caused from or aggravated by) to a service-connected disease or injury.

5.  Right lower extremity peripheral neuropathy was not identified during service or within one year of separation.

6.  Pathology to account for his complaints of the right lower extremity, to include a neurologic disease, has not been identified.

7.  The right lower extremity complaints are unrelated (caused from or aggravated by) to a service-connected disease or injury.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2016).

2.  Bilateral shoulder disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Bilateral hip disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  Bilateral knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  Right lower extremity peripheral neuropathy was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  The Veteran was provided with adequate notice in a January 2010 letter, prior to the February 2010 rating decision on appeal. 

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record are service treatment records (STRs), VA treatment records and private treatment records.  The Board finds that the evidence of record is sufficient to decide the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  In this case, the Veteran was provided with VA examinations, and opinions were provided, in January 2010, January 2013, March 2013, May 2014 and October 2014.  Specifically with regard to the increased rating claim, the Veteran did not testify at his November 2016 hearing, or otherwise assert, that his cervical spine disability has worsened since the most recent examination in May 2014.  The Board finds the VA examination record to be a thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claims.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, during the November 2016 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ also afforded the Veteran additional time to submit evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.

      II.  Increased Rating - Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet.  App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran seeks an increased rating for his cervical spine disability based on manifestations including pain and limited motion.  He stated in testimony before the undersigned that he is unable to move his neck normally and it affects his lifestyle.  He explained that if he looks up, down, or sideways, it hurts.  The extent of pain determines how long he can maintain a position.  He has made certain adjustments to his daily activities; instead of moving his neck he moves his entire body at the waist.  Most of his pain comes in the middle of the night when he has no conscious control of his movements, and he finds himself waking up about 10 times a night making adjustments.  Since his accident in 1994, if he does not make these adjustments, his pain is at 8,9 or 10 on a 1 to 10 scale, 10 being the worst.  He also reported pain and tingling radiating into his hands.  When asked if he had trouble writing or holding a cup of water due to numbness, he stated it does not get to that point.  

The cervical spine degenerative disc disease has been rated 20 percent disabling under diagnostic code 5242.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2016)

The Veteran hurt his neck during an automobile accident in service.  He was thrown from the vehicle during the accident.  While cervical spine studies suggested an unstable fracture of C5-C6 as well as changes at Cl-C2, and fusion was advised, he refused the procedure.  He was given a Philadelphia collar and later released from the service.  

Private chiropractic treatment records dated from November 2009 forward show diagnosis of and treatment for cervical segmental dysfunction, reversal of cervical lordosis with wedge deformity of the C5 vertebral body and mild degenerative disc disease.  Treatment was basically stretching of his cervical, thoracic and lumbar spine and shoulders for what was described as myalgia myositis secondary to his cervical spine injury.  

The Veteran was afforded a VA examination of the cervical spine in January 2010.  He reported that he had neck pain since the accident.  The diagnosis was degenerative disc disease of the cervical spine with spondylosis.  The examiner indicated the following initial ranges of motion: flexion was 0 to 30 degrees with pain; extension was 0 to 50 degrees with pain; bilateral lateral flexion was 0 to 30 degrees with pain and bilateral lateral rotation was 0 to 35 degrees with pain.  The examiner indicated the following ranges of motion following repetitive motion testing: flexion was 0 to 25 degrees with pain; extension was 0 to 40 degrees with pain; bilateral lateral flexion was 0 to 20 degrees with pain and bilateral lateral rotation remained at 35 degrees.  The examiner stated that the on-going cervical neck pain was aggravated by exercise with modest loss of range of motion.  Although the Veteran had referred pain, there were no findings of a cervical radiculitis.  The Veteran was considered limited primarily by the recurrent neck muscle spasm and flare ups that are significantly painful to interfere with work, but have not led to incapacitation from work.  

A December 2010 VA neurological examination which focused on the relationship between migraine headaches and the neck disability indicates that the Veteran was employed full time as a financial advisor and had lost no time over the last year during the past 12 months.  

A January 2013 report of VA examination for cervical spine evaluation reflects the examiner's review of the claims folder as well as examination as the Veteran.  The examiner diagnosed compression fracture, C-5, chronic; degenerative joint disease cervical spine; and cervical strain, chronic.  Examination showed forward flexion and extension both to 30 degrees.  The Veteran had bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 60 degrees.  There was pain with all ranges of motion.  Repetitive testing did not provide any additional limitations in range of motion.  There was no evidence of guarding or muscle spasm.  There was radiculopathy inasmuch as there was mild numbness and paresthesia of the left upper extremity.  There were no other related neurologic abnormalities.  There was no IVDS of the cervical spine and thus there were no incapacitating episodes.  The examiner commented that by history, severe neck pain would require absence from work about once a month, but noted there was no documentation in the claims file for work absences.  

The Veteran underwent additional VA cervical spine examination in May 2014.  The examining physician diagnosed cervical strain and degenerative arthritis of the spine.  Physical exam revealed range of motion (ROM) to include forward flexion and extension to 40 degrees, bilateral lateral flexion to 45 degrees or greater, and bilateral lateral rotation of 40 degrees.  Painful motion was observed.  After repetitive motions there were no further limitations.  There was no ankylosis, no IVDS, or incapacitating episodes due to IVDS, or other neurologic abnormalities.  The examining physician commented as follows:  

Given his report that the neck is so sore that he cannot sit for more than 5-10 min at work without having to move and or do something to relieve neck pain, he sits quietly in the exam room for part of the hour during which there is on/off exams of the neck during which the report rom's are noted but as the non-physiological history of claiming inability to sit but sitting quietly here, the times when he is not being directly test for rom he moves the neck w/o the pain associated with the report of pain during the direct exam.

The Veteran was noted to continue to work in the insurance business. 

The Veteran underwent additional examinations in October 2014 to include examination focused on the upper extremities for radiculopathy.  The examiner diagnosed left upper extremity radiculopathy which was a progression of the cervical spine disability.  

The Board notes parenthetically that service connection is in effect for both left and right upper extremity radiculopathy as secondary to the cervical spine disability.  

As noted, the Veteran's cervical spine disability is currently evaluated as 20 percent disabling pursuant to the general rating formula.  This evaluation contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During the entire period relevant to this claim, the Board concludes that this 20 percent evaluation is appropriate.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Such is not shown or approximated by the evidence of record.  The range of motion consistently exceeds 15 degrees flexion on examination and there has been no demonstration of ankylosis.  Moreover, there is no evidence of incapacitating episodes of IVDS of sufficient frequency that would allow for a higher evaluation under the criteria for evaluation of that disability.  The more recent VA examiners have specifically indicated that the Veteran does not have the requisite IVDS and there have been no such episodes.  Additionally, the medical opinion evidence shows that there is no neurologic abnormality associated with the cervical spine disability that is not already separately rated as either upper extremity radiculopathy, migraines or associated depression.  Accordingly, a higher evaluation is not warranted.

As to 38 C.F.R. § 4.59, painful motion has been considered but does not support a higher rating in this case.  The Board accepts that the Veteran has experienced functional impairment and pain due to his cervical spine disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be generally credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation.  The Board notes the May 2014 examiner's observations of the Veteran's neck motions during the examination period, and finds that these are probative as to the current level of functioning in consideration of his reported pain.  The Board notes that this description of the Veteran's neck condition, coupled with the testimony, definitively shows that the condition is most appropriately rated at the 20 level and does not approximate the next higher rating.  The Board therefore finds that the evaluation assigned herein is appropriate for the Veteran's cervical spine disability.

The Board accepts that the Veteran is competent to report that his disability is productive of symptoms that support a higher rating.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's cervical spine disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      III.  Service Connection - Legal Criteria and Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

In order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Chronicity and continuity.  With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
As noted, arthritis and organic diseases of the nervous system are chronic diseases. 38 U.S.C.A. § 1101.  The appellant claims to have right lower extremity neurological pathology and bilateral shoulder, hip and knee disorders, which may include arthritis.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  38 U.S.C.A. § 1154 (a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran seeks service connection for bilateral shoulder, hip and knee disabilities, and right lower extremity neuropathy, specifically as due to the service connected cervical spine disability or the 1994 in-service accident that caused the cervical spine disability.  As the lumbar spine is service-connected, the Board has also considered whether the right lower extremity disability is due to that condition.  After a careful review of the evidence of record, the Board finds that the evidence is against the claims.

The record dated from the time the claim was filed in November 2009 is replete with reference to complaints of tingling and pain in the arms, particularly after sleeping.  The Veteran testified before the undersigned that he has trouble using his upper extremities and that he generally has had problems with his shoulders, hips and knees since the 1994 accident.  He believes he has a lower right extremity neuropathy that is also due to the accident or his low back strain.  Multiple buddy statements dated in 2014 reflect that the Veteran has been observed to have numb arms and hands, particularly when he awakens.  

The service treatment records reflect no diagnosis of or treatment for a right lower extremity peripheral nerve condition, a hip condition, or a knee condition.  There was a diagnosis of bilateral trapezius strains in July 1994, with no further report of treatment or findings for the shoulders.  Thereafter, a the medical evaluation board report reflects no neurological deficits secondary to the C4-5 severe ligamentous instability.  Fusion was recommended to prevent possible quadriplegia.  No surgery was indicated to have occurred.

Post service treatment records are largely silent for any treatment or diagnosis of shoulder, hip or knee disability, or radiculopathy or neuropathy of the right lower extremity.  Dr. R.'s chiropractic records dated from 2009 to 2013 show a diagnosis of sciatica in June 2011, but the examination report states there was no radiation of back pain and straight leg testing was negative.  Subsequent records do no provide evidence of radiculopathy of the right lower extremity.  

The Veteran was afforded a VA examination in March 2013 by an examiner who reviewed the claims file.  At the time, the examiner specifically found that there was no bilateral shoulder, hip, or knee or leg disability nor had there been one.  The Veteran's shoulder pain and loss of range of motion were considered referred pain from the cervical condition.  The examiner also found no signs or symptoms of radiculopathy of the right lower extremity.  

An October 2014 VA low back and nerves examination showed left lower radiculopathy but no radiculopathy or nerve abnormality in the right lower extremity.  

Considering the evidence above, the Board finds that there is no current disability relevant to the claims of service connection for bilateral shoulders, hips or knees, or neuropathy of the right lower extremity.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  Thus, service connection cannot be granted as there is no current disability of the shoulders, hips or knees and no right lower extremity neuropathy has been identified at any time during the appeal period.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  The Board finds the March 2013 and October 2014 VA examinations to be the most probative evidence as to whether there is current disability.  With regard to the right lower extremity, the records of Dr. R. do not establish such disability as they show no radiation to the lower extremity.  The subsequent VA examinations definitively show no right lower extremity radiculopathy or other neurologic abnormality.  Moreover, the Board notes that service connection has been established for bilateral upper extremity radiculopathy, and there are no other remaining conditions of the upper extremities, to include the shoulders, present.  Thus, there can be no valid claim for service connection as to these claims.  See Brammer, 3 Vet. App. 223. 

As noted above, the Veteran is competent to provide evidence of observable manifestation or symptoms and report that which he has been told.  While he may report symptomatology and his belief of a current disability, the more probative competent evidence establishes that the Veteran does not have current bilateral shoulder, hip or knee disability, or neuropathy of the right lower extremity.  

Whether the issue is direct service connection, presumptive service connection, or secondary service connection, the result is the same.  In the absence of pathology, there can be no finding of incurrence, aggravation, proximate causation or proximate aggravation.  It also follows that in the absence of disease or injury, a shoulder, hip or knee disability, or right lower extremity neurologic disease was not manifest within one year of separation or at any time.  Furthermore, despite any in-service and post service complaints associated with the accident, a chronic shoulder, hip or knee condition, or neurologic disease was not "noted," identified or diagnosed during service.  Additionally, characteristic manifestations sufficient to identify the disease entity were not identified during service.  Therefore, the provisions of 38 C.F.R. § 3.303 (b) are not applicable. 

The preponderance of the evidence is against these issues and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b).  Accordingly, on this record, service connection must be denied.


ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the cervical spine is denied.  

Service connection for a bilateral shoulder disability is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for right lower extremity peripheral neuropathy is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


